Order entered November 20, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00693-CV

                          IN THE INTEREST OF M.T., A CHILD

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-06-08087

                                          ORDER
       Appellant’s October 1, 2013 motion for leave to file appendices in support of appellant’s

opening brief out of time is GRANTED. The appendices received by the Court on September

21, 2013 are ORDERED filed as of that date.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE